This case is governed, as to all substantial questions involved, by Gallup's Appeal, 76 Conn. 617, and the preceding case of Hopkins' Appeal; it is sufficient to refer to the conclusions as to the meaning and effect of the succession tax law stated in the opinion in the latter case, without repeating them here.
The appellant having returned two partial inventories and appraisals as required by law, properly returned the further supplemental inventory of October 2d 1903, and as this further inventory was not accompanied by an appraisal it was properly not accepted by the Court of Probate. It then became proper for the Court of Probate to direct the administrator to return a further inventory and appraisal which should include all the personal property and choses in action, wherever situated, owned by the intestate at the time of his death and not included in the partial inventories returned and accepted. It was not improper for the State treasurer to ask the court to give the administrator such direction, nor for the court to direct a hearing to be had upon his application. The order appealed from sufficiently indicates, especially in connection with the previous action of the administrator and court, the nature of the direction given, and is in legal effect the same as if it read: Said administrator is hereby ordered to file a further inventory and appraisal of the estate of said deceased, said inventory to embrace and include all of the personal property and choses in action belonging to the intestate at the time of his death, wherever situated, which are not included in the partial inventories heretofore returned and accepted. Such *Page 662 
being the legal effect of the order, it is unnecessary for the Superior Court to modify it for the mere purpose of changing the language.
It is true that an administrator cannot be held liable upon his final account for the value of personal property inventoried which was without the State and of which, or its proceeds, it has been impossible for him without default on his part to secure possession, any more than he can be held liable for the appraised value of other property which without his default has depreciated in value. But this is no reason why personal property without the State should not be inventoried when its inventory is required for any ordinary purpose of administration, or when required, as it has been required by statute since 1897, for the special purpose of enabling the Court of Probate to perform its statutory duty of computing the succession tax in respect to the estate in settlement.
As the facts found do not furnish any legal ground for setting aside or modifying the order of the Court of Probate, it is unnecessary to consider their possible relation to further proceedings in the settlement of the estate through the principal and ancillary administrations. The complications attending this estate have been wisely cut, through agreement of the parties interested, and there would seem to be no difficulty in now completing its settlement without further litigation.
   The Superior Court is advised to affirm the order of the Court of Probate. No costs will be taxed in this court for either party.
In this opinion the other judges concurred.